NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                 Nos. 20-1150 & 20-1662
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                               JELANI C. SOLOMON,
                                                 Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 2-05-cr-00385-001)
                      District Judge: Honorable Arthur J. Schwab
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                September 15, 2020
          Before: SHWARTZ, RESTREPO and GREENBERG, Circuit Judges

                           (Opinion filed: September 15, 2020)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Jelani C. Solomon appeals from the orders of the District Court denying (1) his

motion for reconsideration of an order requiring him to return Jencks Act and other

discovery materials, and (2) his “emergency motion” relating to that issue. We will

affirm.

                                               I.

          Solomon is a federal prisoner serving a life sentence imposed in 2008 following

his conviction of offenses relating to a cocaine-distribution conspiracy, during which he

arranged the murder of a witness’s father. We affirmed his convictions. See United

States v. Solomon, 387 F. App’x 258 (3d Cir. 2010). Solomon later challenged his

convictions in two motions under 28 U.S.C. § 2255. The District Court denied them, and

we denied certificates of appealability. (C.A. Nos. 19-3221 & 13-2632.) Solomon has

unsuccessfully challenged his convictions in numerous other kinds of filings as well.

Solomon’s repetitive challenges led the District Court to impose two filing injunctions

(ECF Nos. 912 and 946), which Solomon did not appeal.

          The orders at issue here concern grand jury transcripts, cooperating witness

statements, and other confidential materials that the Government produced to Solomon

before his trial (in part pursuant to the Jencks Act, 18 U.S.C. § 3500) and that Solomon

agreed to return. Solomon has instead used these material to seek relief on the basis of

alleged grand jury improprieties since at least his first § 2255 motion. Despite his

repeated unsuccessful efforts, and despite the District Court’s filing injunctions, Solomon

                                               2
filed in 2019 a “motion to take judicial notice” and a “motion for clarification” in which

he again challenged his convictions on the grounds (inter alia) of alleged grand jury

improprieties. In support, Solomon publicly filed some of the confidential material that

the Government had produced. The District Court denied those motions, and we declined

to disturb its rulings. (C.A. No. 19-3246.)1

       Solomon’s filings prompted the Government to file a motion of its own for the

return of the materials in question, which it asserted was necessary for the protection of

cooperating witnesses. (ECF No. 990.) The District Court granted that motion (ECF No.

1003) and later denied Solomon’s motion for reconsideration (ECF No. 1006). Solomon,

who apparently has not complied with the return order, appeals from that ruling at C.A.

No. 20-1150. At about the same time, Solomon filed with the District Court what he

called an “emergency motion pursuant to return of Jencks material” (ECF No. 1007), the

nature of which is discussed below. The District Court denied that motion, and Solomon

appeals from that ruling at C.A. No. 20-1662. These appeals are consolidated.2

                                               II.




1
  Specifically, we denied Solomon’s request for a certificate of appealability to the extent
that one was required and summarily affirmed to the extent that one was not. The
District Court also sealed some of Solomon’s filings, but he did not challenge that order.
2
 The District Court’s jurisdiction is discussed below, but we have appellate jurisdiction
over the District Court’s final decisions under 28 U.S.C. § 1291.
                                              3
       We begin with the District Court’s orders requiring Solomon to return discovery

materials and declining to reconsider that ruling. The District Court did not identify the

source of its jurisdiction to order the return of the materials, but it retained jurisdiction to

order that relief as part of its inherent power over this criminal proceeding. Cf. United

States v. Bein, 214 F.3d 408, 411 (3d Cir. 2000) (“A district court has jurisdiction to

entertain a motion for return of property even after the termination of criminal

proceedings[.]”); United States v. Frank, 763 F.2d 551, 552 (3d Cir. 1985) (noting that “a

court has the inherent power to order evidence returned at the conclusion of criminal

proceedings”); Fed. R. Crim. P. 16(d)(1) (authorizing entry of a discovery related

protective order “[a]t any time”).

       We review the District Court’s ruling for abuse of discretion. See United States v.

Morales, 807 F.3d 717, 720 (5th Cir. 2015); United States v. Cordova, 806 F.3d 1085,

1090 (D.C. Cir. 2015). Solomon has not meaningfully challenged the District Court’s

exercise of its discretion. Instead, his sole argument on this issue is that the Government

lost “Article III standing” in 2007 when it informed his counsel that one of its

cooperating witnesses had lied and that, as a result, all orders entered thereafter (as well

as his underlying convictions) are “void.” That argument is frivolous, and the District

Court otherwise acted within its discretion for the reasons that it explained.3


3
 The District Court reasoned, inter alia, that Solomon no longer has any legitimate need
for these materials because his trial and direct appeal have concluded. We add that
Solomon has no need of these materials for collateral challenges either. Solomon already
                                              4
                                             III.

       We now turn to the District Court’s order denying Solomon’s “emergency

motion.” In that motion, Solomon alleged that prison personnel, at his prosecutor’s

request, searched his cell for the materials in question (unsuccessfully, as it turns out).

He further alleged that the search violated his rights under the Fourth Amendment and the

Eighth Amendment, and he asked the District Court to (1) put the Bureau of Prisons and

his prison staff “on notice” that they should not search his cell without a court order, and

(2) order the disclosure of emails between his prosecutor and his prison. The District

Court denied Solomon’s motion on the merits.

       As above, the District Court did not identify the source of its jurisdiction over this

motion. The District Court had subject-matter jurisdiction over Solomon’s constitutional

claims because his underlying prosecution satisfies the Article III “case or controversy”

requirement. See United States v. Thomas, 713 F.3d 165, 169, 174 (3d Cir. 2013). The

injuries of which Solomon complains, however, are not properly remedied in the context

of his criminal case. Solomon challenges his treatment as a prisoner, not as a criminal

defendant, and claims such as his are more appropriately asserted in a civil action

addressed to his treatment in and the conditions of his confinement. Cf. United States v.

Norwood, 602 F.3d 830, 836-37 (7th Cir. 2010) (noting that “a motion in a criminal case


has unsuccessfully challenged his convictions under § 2255 on the basis of information
contained in these materials, and he cannot file another § 2255 motion on the basis of
information previously known to him. See 28 U.S.C. §§ 2244(b)(2)(B) & 2255(h)(1).
                                             5
is not a proper method of commencing a civil suit,” which requires a filing fee and the

naming and service of proper defendants). Thus, we will affirm the denial of Solomon’s

emergency motion on the ground that Solomon should have asserted his claims in an

appropriate civil action. We note, however, that any such civil action would have been

frivolous.4

                                            IV.

       For these reasons, we will affirm the orders of the District Court. Solomon’s

motion to “add plain error and fraud upon court claims” is denied.




4
  Solomon alleged in his one-page motion that a single search of his cell for the materials
in question violated his Fourth and Eighth Amendment rights. But Solomon, as a
convicted prisoner, did not have any Fourth Amendment expectation of privacy in his
cell. See Hudson v. Palmer, 468 U.S. 517, 525-26 (1984); Parkell v. Danberg, 833 F.3d
313, 325 (3d Cir. 2016); see also Willis v. Artuz, 301 F.3d 65, 67 (2d Cir. 2002)
(applying Hudson to “searches instigated by prosecutors”). Nor did Solomon allege
anything about this single search even arguably approaching an Eighth Amendment
violation. Cf. Scher v. Engelke, 943 F.2d 921, 924 (8th Cir. 1991) (holding that 10
retaliatory searches in 19 days, some of which resulted in “violent dishevelment,” could
constitute an Eighth Amendment injury). We recognize that, if Solomon had asserted
these claims in a civil action, he might have been entitled to leave to amend before any
dismissal on these grounds. Solomon, however, neither argues that the District Court
erred in that regard nor asserts anything suggesting that he could state a nonfrivolous
claim if given another chance. To the contrary, Solomon’s only new contention on
appeal is that the search was illegal because it was based on the return order, which he
further contends is “void” in light of the Government’s alleged lack of Article III
standing as discussed above. Once again, that argument is itself frivolous.
                                              6